DETAILED ACTION
1.	This action is in response to claims filed on 17 March, 2021 for application 15/855,499 filed on 27 Dec, 2017. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claim(s) 1-5, 7, 9, 12, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 20160358321 A1 to reference Xu. et al., (hereinafter, "Xu"), in view of "Active Learning for Regression Based on Query by Committee" to reference Burbidge, et al., (hereinafter, "Burbidge"), in view of view of "Objective Quality Assessment of Multiply Distorted Images" to reference Jayaraman, et al., (hereinafter, "Jayaraman"), further in view of US 20200401851 A1 to reference Mau, et al., (hereinafter, “Mau”).
As per claim 1, Xu teaches initializing deep neural networks with labeled distortion pairs (Xu para. [0031] discloses training a convolutional (deep) neural network model with an initial set of network parameters is chosen for models, and a pair of corresponding distorted and reference images. The pairs are given similarity score as determined (labeled) by human viewer and compared with score provided by the network to train and update the model); iteratively actively learning a difference metric and using psychophysics tasks for informative distortion pairs (Xu para. [0031] discloses the neural network getting input of the distorted and the reference pair, and a human viewer that rates the difference. The score provide by the network is compared to that provided by the human and the model updates and learns. The process is repeated as desired. A human rater labeling a score is a psychophysics tasks, and it is well known in the art that this type of iterative supervised learning is considered active learning), identify the informative distortion pairs (Xu para. [0031] discloses how one or more parameters of the model are adjusted when comparing the score metric provided by the network with the score metric provided by a human. This comparison is used to identify informative distortion pair that are used to train and update the model) and using the difference metric as an objective function in a machine-learned digital file processing task (Xu para. [0001] discloses using dependence of perceived distortion as a function of parameters and selecting optimal parameters of image quality enhancement methods for image and video processing systems. Xu para. [0032] also teaches using objective function to compare similarity score computed by neural network and human viewer to assess image quality of a distorted image.).
	Xu fails to explicitly teach initializing a committee of deep neural networks, using the committee, generating millions of unlabeled distortion pairs by an artifact engine, the unlabeled distortion pairs being input provided to the committee, the committee being used to identify the informative distortion pairs, however, Burbidge teaches:
	initializing and using the committee of deep neural networks with labeled data (Burbidge, pg. 3 Para. [2] teaches a committee of neural networks for learning, and on pg. 4 para. [4] discloses a committee of k = 5 learners where each committee is trained on a subset of the available labelled data. Burbidge teaches using a committee approach to deep neural network), unlabeled distortion pairs being input provided to the committee and the committee being used to identify the informative distortion pairs (Xu para. [0006] discloses inputting the unlabeled distorted image and the reference image to a convolutional neural network that process the unlabeled images and provides as an output the metric of image quality of pairs of distorted images relative to their reference images. Providing image quality or similarity metric is labeling the unlabeled images. Xu as shown above also teaches identifying the informative distortion pairs. Xu, however, does not teach using committee approach, however, Burbidge teaches using a committee approach to deep neural network. Burbidge pg. 4 para.4 - pg.5 para. 1 discloses learning from a committee of neural networks that is trained with unlabeled examples by an ambiguity selection strategy and on pg.3 para. 2 explains that ambiguity is the variance in the predictions of the committee members).
Xu and Burbidge are in the same field of endeavor of active learning and are analogous. Xu teaches assessing difference between distorted and reference images using active learning and Burbidge teaches committee based approach to active learning. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu and use the committee based approach as taught by Burbidge. One would be motivated to combine the teachings because a person of ordinary skill in the art would know that committee based active learning requires fewer queries than passive learning (Burbidge Pg. 1 Para. [2]).
The combination of  Xu  and  Burbidge fails to explicitly teach generating unlabeled distortion pairs by an artifact engine.
However, Jayaraman teaches generating unlabeled distortion pairs by an artifact engine (Jayaraman pg. 1693 - 1694 section 2.1 teaches several ways of distorting unlabeled base images from reference images) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xu and Burbidge with Jayaraman to generate unlabeled distortion pairs. One would be motivated to combine the teachings of Jayaraman with Xu and Burbidge to generate distorted images in order rate the quality of the images to be used as training images (Jayaraman pg. 1694 section 2.2.2). 
The combination of  Xu , Burbidge and  Jayaraman fails to explicitly teach classifying millions of unlabeled images, however, Mau teaches classifying millions of unlabeled images (Mau on para. [0031] discloses classifying and labeling millions of training images into hundreds or thousands of classes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of  Xu ,Burbidge and Jayaraman with the teachings of  Mau to generate millions of distorted images.

One would be motivated to combine Xu, Burbidge, and Jayaraman with Mau because a person of ordinary skill in the art would be able to use the combination with Mau to train very large deep learning models that can easily handle millions of images during training process (Mau para. [0072])).
	As per claim 2, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches The method of claim 1, wherein identifying the informative distortion pairs includes: 
providing an unlabeled distortion pair as input to each of the deep neural networks in the committee (Xu para. [0030] discloses using unlabeled distorted image and corresponding reference image as inputs to a trained convolutional (deep) neural network. The pair is processed through step 404 and a metric score (label) is given to the distortion quality in step 406 as shown in figure 4. Burbidge, as shown above, teaches using committee based approach to neural network), 
obtaining a plurality of difference metric scores for the unlabeled distortion pair, each difference metric score being obtained from one of the deep neural networks (Xu para. [0032] teaches output similarity score Sc computed by the convolutional (deep) neural network and similarity score metric Sp predicted by a human viewer for pairs of distorted and reference images); 
determining whether the plurality of difference metric scores satisfy a diversity metric (Xu para. 31 discloses how the similarity score metric S' provided by the network is compared at cost module with the predicted score metric S by a human and the parameters of the model are adjusted to update the model in response to that comparison); and 
identifying the unlabeled distortion pair as an informative distortion pair when the plurality of difference metric scores satisfy the diversity metric (Xu para. [0031] discloses and how one or more of the parameters of the model are adjusted when comparing score metric provided by the network with the score metric provided by a human. This comparison is used to identify informative pair and used to train and update the model. The process is repeated for the available set of training image pairs and until the model network is deemed trained).
As per claim 3, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 2. Xu further teaches providing the informative distortion pair to a human rater (Xu Para. [0015] discloses providing image data for each pair of distorted and reference image into system 100 for assessing image quality of distortion and producing output metric of the quality of distorted image as likely to be perceived by a human viewer); 
receiving a label for the informative distortion pair from the human rater using a psychophysics task (Xu para. [0007] discloses assigning expected similarity score metric Sp (labeling) for plurality of pairs of distorted and reference images provided by human perception (psychophysics task) for training a convolutional neural network to assess image quality of distorted image relative to reference image); and 
retraining the deep neural networks using the labeled informative distortion pair (Xu para. [0032] discloses training a convolutional neural network to assess image quality of a distorted image relative to a reference image using score metric as determined by human viewer and the convolutional neural network, and that the training images may be fed more than once to improve the training).
As per claim 5, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 2. Xu further teaches convergence is reached when no unlabeled distortion pairs have a plurality of perceptual loss scores that satisfy the diversity metric (Xu on para. [0031] discloses updating the model using adjusted parameters and comparing the score metric produced and the score metric expected and making further adjustments for the available training image pairs until the final model parameters are set and the model network is deemed to be trained).
As per claim 7, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 2. Jayaraman also teaches the artifact engine generates random artifacts (Jayaraman pg. 1693 - 1694 section 2.1 teaches several ways of distorting unlabeled base images from reference images. Jayaraman uses imnoise Matlab function to add noise to image as one of the ways for distortion. The function imnoise inherently creates random distortions (For evidence of inherency , see evidentiary reference Mathworks cited on PTO 892, Description section 2nd to last para.).
As per claim 9, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 1. Xu further teaches actively learning the difference metric occurs for a predetermined number of iterations (Xu para. [0031] discloses "The process is repeated as desired for the available set of training image pairs… and the model network is deemed to be trained").
As per claim 12, Xu teaches A computer-readable storage medium (Xu para. [0039] discloses “a computer–readable storage medium”) storing a deep neural network (Xu para. 15 "a network of interconnected modules or layers") trained to provide a perceptual loss score (Xu para. 15 "produces output metric 106, indicative of the quality of distorted image 102 as likely to be perceived by a human viewer". A perceptual loss score by the applicant's definition "is a measurement of how bad or how noticeable the distortion is to a human viewer”) by initializing deep neural networks using different sets of labeled training distortion pairs (Xu para. [0031] discloses training a convolutional (deep) neural network model...an initial set of network parameters is chosen for models, and pair of corresponding distorted and reference images. The pairs are given similarity score as determined (labeled) by human viewer and compared with score provided by the network to train the model.); identifying a plurality of informative distortion pairs by obtaining a perceptual loss score from each deep neural network for each unlabeled distortion pair in [a] the set of unlabeled distortion pairs and selecting, as the plurality of informative distortion pairs, unlabeled distortion pairs from the set of unlabeled distortion pairs (Xu para. [0031] discloses how one or more parameters of the model are adjusted when comparing the similarity score metric (perceptual loss score) given to each unlabeled pair by the network with the score metric provided by a human before being processed through the network. This comparison is used to identify and select informative distortion pairs that are used to train and update the model)
each deep neural network providing, at the end of initializing, a perceptual loss score for a given distortion pair (Xu para. [0032] discloses "output similarity score Sc computed by the convolutional neural network");
Xu fails to explicitly teach initializing a committee of deep neural networks, iteratively training the committee of deep neural networks until convergence, identifying and selecting pairs in a committee of deep neural networks having highest diversity in the perceptual loss scores, obtaining labels for the informative distortion pairs, and retraining the deep neural networks of the committee using the labels for the informative distortion pairs. However, Burbidge teaches:
initializing a committee of deep neural networks (Burbidge pg. 3 para. 2 discloses a committee of neural networks that consist of k networks. Burbidge pg. 4 para. 4 discloses "a committee of k=5 learners is maintained") 
iteratively training the committee of deep neural networks until convergence (Burbidge pg.4 para.2 discloses the m candidates points that are drawn in an input distribution at each iteration and the end of the iteration implicitly teaches convergence has been achieved) 
identifying and selecting pairs in a committee of deep neural networks having highest diversity in the perceptual loss scores (Xu, as shown above, teaches identifying and selecting informative distortion pairs. Burbidge pg. 4 para.4 - pg.5 para. 1 discloses learning from a committee of neural networks that is trained with unlabeled examples by an ambiguity selection strategy and pg.3 para. 2 explains that ambiguity is the variance (diversity) in the predictions of the committee members. Burbidge uses committee approach to select examples using variance.) 
obtaining labels for the plurality of informative distortion pairs (Burbidge pg. 4 para.2 discloses querying the labels of any input drawn from the input distribution)
retraining the deep neural networks of the committee using the labels for the plurality of informative distortion pairs (Burbidge pg. 1 para.2 discloses "actively selecting instantiations of the input variables x that should be labelled and incorporated into the training set.” Xu para. [0032] discloses the training image pairs may be fed more than once (retraining) to the machine learning model to improve the training).
Xu and Burbidge are in the same field of endeavor of active learning and are analogous. Xu teaches assessing difference between distorted and reference images using active learning and Burbidge teaches committee based approach to active learning. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu and use the committee based approach as taught by Burbidge. One would be motivated to combine the teachings because a person of ordinary skill in the art would know that committee based active learning requires fewer queries than passive learning (Burbidge Pg. 1 Para. [2]).
Jayaraman teaches generating a set of unlabeled distortion pairs by an artifact engine (Jayaraman pg. 1693 - 1694 section 2.1 teaches several ways of distorting unlabeled base images from reference images) but fails to explicitly teach classifying millions of unlabeled images, however, Mau teaches classifying millions of unlabeled images (Mau on para. [0031] discloses classifying and labeling millions of training images into hundreds or thousands of classes).
Xu, Jayaraman, Mau all deal with image identification, classification, and labeling. Xu teaches assessing difference between distorted and reference images using active learning and Burbidge teaches committee based approach to active learning. Jayaraman teaches generating distorted image pairs. Mau teaches classifying and labeling millions of unlabeled images. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xu and Burbidge with Jayaraman and Mau to generate millions of distorted images. One would be motivated to combine the teachings because a person of ordinary skill in the art would know “deep learning works best when the number of training examples is large, e.g., millions or tens of millions” (Specification para. [0008] in the Background section).
As per claim 13, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the computer-readable storage medium of claim 12. Burbidge further teaches wherein the committee includes at least 100 deep neural networks (Burbidge pg. 3 para. 2 discloses committees of neural networks where the committee consists of k networks).
As per claim 15, Xu discloses at least one processor (Xu para. [0040] discloses "a programmed general purpose digital computer". A computer has a processor and Xu para. [0038] discloses processing device with multiple processors);
a labeling user interface for obtaining labels for unlabeled distortion pairs (Xu para. [0031] discloses a human viewer that determines the score metric S. Having a human that views and rates the score of distortion implies a labeling user interface is present for rater to view and label);
memory storing instructions that, when executed by the at least one processor, cause the system to perform operations including: learning a perceptual loss function (Xu para. [0040] discloses "a programmed general purpose digital computer"). A digital computer implies that it has memory, a processor, and can perform learning algorithms to produce output similarity score (perceptual loss score) like in Xu para. [0032].
obtaining a respective set of perceptual loss scores for each unlabeled distortion pair of the plurality of unlabeled distortion pairs, the respective set including a perceptual loss score from each of the deep neural networks (Xu para. [0032] discloses obtaining output similarity score Sc computed by the convolutional neural network and obtaining similarity score metric Sp predicted by a human viewer (perceptual loss score) for each pair of unlabeled distorted images and their relative reference images. Providing image quality or similarity metric is labeling the unlabeled images. A perceptual loss score by the applicant definition "is a measurement of how bad or how noticeable the distortion is to a human viewer.")
identifying a set of distortion pairs from the plurality of unlabeled distortion pairs each distortion pair in the set of distortion pairs having a respective set of perceptual loss scores that satisfies a diversity metric (Xu para. [0031] discloses and how one or more of the parameters of the model are adjusted when comparing score metric provided by the network with the score metric provided by a human for each pair of distorted image and their relative reference image. This comparison of the metric is used to identify informative distortion pairs and used to train and update the model as desired)
obtaining, using the labeling user interface, a respective labeled perception score for each distortion pair in the set of distortion pairs (Xu para. [0031] discloses a human viewer that rates the difference between each pair of reference image and its corresponding distorted image and determines the score metric S (perception score). Having a human that views and rates the score of distortion implies a labeling user interface is present for rater to view and label the perception score),
retraining the plurality of deep neural networks using the set of distortion pairs and respective labeled perception scores as [[a]] training examples (Xu para. [0032] discloses training convolutional neural networks to assess image quality of distorted images relative to reference images using similarity score metric (perception scores) as determined by human viewer, and that the training images (examples) may be fed more than once (retraining) to improve the training);
using the perceptual loss function as an objective function in a machine-learning based digital file processing task (Xu para. [0001] discloses using dependence of perceived distortion as a function of parameters and selecting optimal parameters of image quality enhancement methods for image and video processing systems. Xu para. [0032] also teaches using objective function to compare similarity score computed by neural network and human viewer (perception) to assess image quality of a distorted image.)
Xu explicitly fails to teach a perceptual loss committee that includes a plurality of deep neural networks, each deep neural network having a respective perceptual loss function; and obtaining, from the perceptual loss committee, a respective set of perceptual loss scores for each unlabeled distortion pair. However Burbidge teaches:
a perceptual loss committee that includes a plurality of deep neural networks, each deep neural network having a respective perceptual loss function; and obtaining, from the perceptual loss committee, a respective set of perceptual loss scores for each unlabeled distortion pair of the plurality of unlabeled distortion pairs (Xu, as shown above, teaches using perceptual loss for deep neural networks to train a model using perceptual loss function; and obtaining a respective set of perceptual loss scores for each unlabeled distortion pair of the plurality of unlabeled distortion pairs, the respective set including a perceptual loss score from each of the deep neural networks. Xu, however, does not teach using committee approach, however, Burbidge teaches using a committee approach to deep neural networks. Burbidge pg. 3 para. 2 discloses committees of neural networks for learning real-value functions).
Xu and Burbidge are in the same field of endeavor of active learning and are analogous. Xu teaches assessing difference between distorted and reference images using active learning and Burbidge teaches committee based approach to active learning. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu and use the committee based approach as taught by Burbidge. One would be motivated to combine the teachings because a person of ordinary skill in the art would know that committee based active learning requires fewer queries than passive learning (Burbidge Pg. 1 Para. [2]).
Xu and Burbidge explicitly fail to teach an artifact engine for generating unlabeled distortion pairs by, for each base file, generating a respective distorted file from the base file and generating, using the artifact engine, millions of unlabeled distortion pairs. However, Jayaraman discloses:
an artifact engine for generating unlabeled distortion pairs by, for each base file, generating a respective distorted file from the base file and generating, using the artifact engine, unlabeled distortion pairs (Jayaraman pg. 1693 - 1694 section 2.1 teaches several ways of distorting unlabeled base images from reference images) but fails to explicitly teach classifying millions of unlabeled images, however, Mau teaches classifying millions of unlabeled images (Mau on para. [0031] discloses classifying and labeling millions of training images into hundreds or thousands of classes)
Xu, Jayaraman, Mau all deal with image identification, classification, and labeling. Xu teaches assessing difference between distorted and reference images using active learning and Burbidge teaches committee based approach to active learning. Jayaraman teaches generating distorted image pairs. Mau teaches classifying and labeling millions of unlabeled images. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xu and Burbidge with Jayaraman and Mau to generate millions of distorted images. One would be motivated to combine the teachings because a person of ordinary skill in the art would know “deep learning works best when the number of training examples is large, e.g., millions or tens of millions” (Specification para. [0008] in the Background section).
As per claim 16, the combination of Xu, Burbidge, and Jayaraman as shown above teaches the system of claim 15 wherein 
the artifact engine introduces random distortions into the base files (Jayaraman pg. 1693 - 1694 section 2.1 teaches several ways of distorting a base file. Jayaraman uses imnoise Matlab function to add noise to image as one of the ways for distortion. The function imnoise creates random distortions, Please see for evidence Mathworks website cited on PTO 892).
As per claim 17, the combination of Xu, Burbidge, and Jayaraman as shown above teaches the system of claim 15 wherein 
the artifact engine introduces [[a]] distortions in an artifact space that is based on a parameter provided by a system administrator (Jayaraman, as shown above, teaches several ways of distorting a base file using varying parameters. Jayaraman on pg. 1696 last para. discloses choosing distortion parameters for various distortion levels. This implies that there is someone (system administrator) providing the distortion parameters.  Xu para. [0031] also discloses an initial set of network parameters and a human viewer that provides input to the network to adjust parameters until final model parameters are set and on para. [0042] discloses processing systems (artifact spaces) like servers, end user devices, routers, network switches etc. which can store or process distortion pairs).
As per claim 18, the combination of Xu, Burbidge, and Jayaraman as shown above teaches the system of claim 15 wherein 
the labeling user interface presents [[the]] a distortion pair of the set of distortion pairs to a user and receives, from the user, a score informative of perceptual quality (Xu para. [0031] discloses a human viewer that rates (labels) the distortion between a reference image and its distortion and provides a score (perceptual quality) as an input to the network. The process is repeated for the available set of training image pairs. Having a human that is able to view and rate (label) the distortion implies a labeling user interface is present for the rater to view and label).
As per claim 19, the combination of Xu, Burbidge, and Jayaraman as shown above teaches the system of claim 15 wherein 
the artifact engine is configured to generate unlabeled distortion pairs having free-form artifacts (The combination of Jayaraman and Mau, as shown above can generate millions of unlabeled distortion pairs. Free-form artifacts, according to the specification, make difference metric applicable to any number of artifacts)
As per claim 20, the combination of Xu, Burbidge, and Jayaraman as shown above teaches the system of claim 15
wherein the digital file processing task is selected from a group including lossy image compression, lossy audio compression, image enhancement, video enhancement, and audio quality enhancement (Jayaraman pg. 1693 - 1694 section 2.1 teaches several ways of distorting a base file including using varying parameters. Xu para. [0001] discloses Image Quality Assessment to maintain and monitor quality in image and video processing systems that can be used to assess the dependence of perceived distortion as a function of parameters and for selecting the optimal parameters of image enhancement methods.)
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Burbidge, Jayaraman, and Mau as shown above, further in view of "Minimisation of Data Collection by Active Learning" to reference Raychaudhuri et al., (hereinafter, "Raychaudhuri").
	As per claim 4, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 2. Xu, Burbidge, Jayaraman, and Mau fail explicitly to teach wherein iteratively actively learning the difference metric terminates after diversity in the plurality of difference metric scores fails to meet a diversity threshold, however, Raychaudhuri teaches:
wherein iteratively actively learning the difference metric terminates after diversity in the plurality of difference metric scores fails to meet a diversity threshold (Raychaudhuri pg. 2 second to last para, discloses a process in active learning that is iterated until the maximum model variance dropped below a set threshold).
Xu, Burbidge, and Raychaudhuri are in the same filed of endeavor of active learning and are analogous. Xu teaches assessing difference between distorted and reference images using active learning and Burbidge teaches committee based approach to active learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu, Burbidge, Jayaraman, and Mau with Raychaudhuri’s teaching to iterate the active learning process and to end the process once a goal has been reached. One would be motivated to combine the teachings because a person of ordinary skill in the art would know to discontinue an iteration once the goal has been reached. (Raychaudhuri pg. 2 second to last para.). Also, Burbidge references Raychaudhuri when dealing with committee of neural networks and the committee's variance.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Burbidge, Jayaraman, and Mau as shown above,  further in view of "Bayesian Active Learning for Classification and Preference Learning" to reference Houlsby, et al., (hereinafter, "Houlsby").
As per claim 6, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 2. The combination of Xu, Burbidge, Jayaraman, and Mau fail explicitly to teach wherein determining whether the plurality of difference metric scores satisfies the diversity metric includes using Bayesian Active Learning by Disagreement, however, Houlsby teaches:	
wherein determining whether the plurality of difference metric scores satisfies the diversity metric includes using Bayesian Active Learning by Disagreement (Houlsby pg. 9 para. 3 discloses query by committee that samples parameters from committee members and using BALD (Bayesian Active Learning Disagreement) with query by committee).
Xu, Burbidge, and Houlsby are in the same filed of endeavor of active learning and are analogous. Xu teaches assessing difference between distorted and reference images using active learning and Burbidge teaches committee based approach to active learning. Therefore, it would have been obvious to Xu, Burbidge, Jayaraman, and Mau with Houlsby's teaching to determine whether a score satisfies a diversity metric using Bayesian Active learning by Disagreement. One would be motivated to combine the teachings because relative to other active learning algorithms Bayesian Active Learning by Disagreement "is consistently the best, or amongst the best performing algorithms on all datasets" (Houlsby Pg 12 Para. 4 and Pg. 13 Para. 1).
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Burbidge, Jayaraman, and Mau as shown above,  further in view of US 10936947 B1 to reference Flunkert, et al., (hereinafter, " Flunkert").
As per claim 8, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 1, wherein initializing the committee of deep neural networks includes: providing each committee member with one set of the different sets of labeled training pairs (Burbidge, pg. 3 Para. [2] teaches a committee of neural networks for learning, and on pg. 4 para. [4] discloses a committee of k = 5 learners where each committee is trained on a subset of the available labelled data. Burbidge teaches using a committee approach to deep neural network). The combination of Xu, Burbidge, Jayaraman, and Mau teaches generating and labeling distortions but fail explicitly to teach generating different sets of labeled training pairs using subsampling and reweighting of the labeled distortion pairs, however, Flunkert teaches: 
generating different sets of labeled training pairs using subsampling and reweighting of the labeled distortion pairs (Flunkert on para. [0021] and [0056] discloses generating multiple training examples using sub-sampling and re-weighting).
Xu, Burbidge, and Flunkert are in the same filed of endeavor of machine learning and training neural networks with multiple training examples and are analogous. Xu teaches assessing difference between distorted and reference images and training ML model and Burbidge teaches committees of neural networks for learning. Flunkert teaches training recurrent neural network model. Flunkert explicitly teaches using sub-sampling and re-weighitng to generate multiple training inputs. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Xu, Burbidge, Jayaraman, and Mau teaches generating and labeling distortion pairs with Flunkert’s to generate training pairs from the labeled distortion. One would be motivated to combine the teachings as Flunkert shows that sub-sampling and re-weighting are known methods of preparing training data for machine learning model (Flunkert para. [0021] and [0056]).
10.	Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Burbidge, Jayaraman, and Mau as shown above, further in view of US 20170039456 A1 to Reference Saberian. et al., (hereinafter, "Saberian").
As per claim 10, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 1, wherein the artifact engine is configured to generate artifacts. The combination of Xu, Burbidge, Jayaraman, and Mau fail explicitly to teach generate artifacts in multiple artifact spaces, however, Saberian teaches:
 generate artifacts in multiple artifact spaces (Siberian para. [0042] and fig. 2 discloses generating samples of augmented (cropped, distorted, or modified) digital images that are received by various networks (multiple artifact spaces).
	As per claim 11, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the method of claim 1, wherein the artifact engine is configured to generate artifacts based on parameters provided by a system administrator (Jayaraman on pg. 1696 last para. discloses choosing distortion parameters for various distortion levels. This implies that there is someone (system administrator) providing the distortion parameters. Xu, Burbidge, Jayaraman, and Mau fail explicitly to teach generate artifacts in multiple artifact spaces, however, Saberian teaches:
	generate artifacts in multiple artifact spaces (Siberian para. [0042] and fig. 2 discloses generating samples of augmented (cropped, distorted, or modified) digital images that are received by various networks (multiple artifact spaces).
	As per claim 14, the combination of Xu, Burbidge, Jayaraman, and Mau as shown above teaches the computer-readable storage medium of claim 12, wherein the distortion pairs are in a first artifact space and the deep neural network is further trained to provide the perceptual loss score by repeating the initializing and iterative training with distortion pairs (Xu para. [0042] discloses processing systems (artifacts spaces) like servers, end users devices, routers, network switches etc. which can store or process distortion pairs. Xu para. [0031] and [0032] discloses training a convolutional neural network model with an initial set of network parameters and a pair of distorted and the reference images having similarity score  (perceptual loss score) determined by a human viewer and the network is provided as input to the model. The pair of images are in a first artifact space during initialization. The score provide by the network is compared to that provided by the human and the model updates and learns. The process is repeated as desired and the model is trained). Xu, Burbidge, Jayaraman, and Mau fail explicitly to teach artifact engine is configured to generate artifacts in a second artifact spaces and training with distortion pairs generated in [[a]] the  second artifact space, however, Saberian teaches:
	artifact engine is configured to generate artifacts in a second artifact space and training with distortion pairs generated in [[a]] the  second artifact space (Xu, as shown, above teaches training with distortion pairs. Jayaraman, as shown above, teaches artifact engine configured to generate artifacts but does not explicitly teach a second or a first artifact space. Siberian para. [0042] and fig. 2 discloses generating samples of augmented (cropped, distorted, or modified) digital images that are received by various networks (multiple artifact spaces). N0 and N1 in fig. 2 can be considered first and second artifact space respectively).
Xu, Jayaraman, Mau, and Saberian all deal with image identification, classification, and labeling. Xu teaches assessing difference between distorted and reference images using active learning and Burbidge teaches committee based approach to active learning. Jayaraman teaches generating distorted image pairs. Mau teaches classifying and labeling millions of unlabeled images. Saberian teaches distributed computing for processing large training samples which may number into tens of millions. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xu, Burbidge, Jayaraman and Mau to generate artifacts in multiple artifact spaces. One would be motivated to combine the teachings because distributed computing approaches, like that taught by Saberian, where portions of a problem may be allocated among computing devices has become more typical to employ for executing large processing jobs (Saberian para. [0006] – [0007]).
Response to Arguments
11.	Applicant's arguments filed March 17th, 2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Xu relies entirely on labeled training data, the training data in Xu is initially unlabeled until rated (labeled) by the neural network or human rater with a score to train and update the model as explained in the rejection for claim 1 above.
Regarding applicant’s argument that Jayaraman’s distortion is not random, the imnoise Matlab function used by Jayaraman generates random distortions. Jayaraman uses imnoise Matlab function to add noise to image as one of the ways for distortion. The function imnoise creates random distortions as disclosed above for claim 7.
Regarding applicant’s argument that either Xu or Burbidge do not disclose using deep neural network and instead using conventional neural networks, Xu uses convolutional neural network which is a class of deep neural network.
12.	Applicant’s arguments with respect to claim(s) 1, 12, and 15 regarding “generating millions of unlabeled distortion pairs” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL GURUNG whose telephone number is (571) 272-8406. The examiner can normally be reached on 8:00 am to 4:00 pm from Mondays to Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
/RAHUL GURUNG/             Examiner, Art Unit 2122                                                                                                                                                                                           
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122